DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed May 2, 2022 has been entered. Claims 1-20 remain pending in the application. 



Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 8) about rejection under 35 U.S.C. 112(b) for claim 1, Examiner withdraws the rejection after the amendment.

Regarding Applicant’s argument (REMARKS pages 9-11) about Claims 1, 11, and 18 after amendment is moot based on the new ground rejections. For the argument in pages 9-10 about transmitting pulses during a first portion and followed by inhibiting processing during a second portion, Kishigami teaches the feature in Fig.3. For the first transmitting subarray, the period of other subarray sending/receiving signals, after the first period of transmitting pulses (“occurs subsequent to the first portion” in the claims), is the “second portion” for the first transmitting subarray and during which there is no processing of reflections from the first transmitting subarray which addresses the “inhibiting processing of reflections” in the claims. For the argument in pages 10-11 after Fig.3, Kishigami uses multiple subarrays for building virtual antennas in its application while the feature in claims 1, 11, and 18 is the same as the feature of one of the transmitting subarrays shown in Kishigami Fig.3. Kishigami can only use one transmitting subarrays and still can obtain virtual antennas. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-13, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishigami (U.S. Patent No. 10890652, hereafter Kishigami).
Regarding claim 1, Kishigami discloses that an apparatus, comprising: 
a transmitter configured to transmit pulses of a radio frequency (RF) signal (col.1 lines 37-38; Fig.3, pulse; col.4 line 45, RF), wherein ones of the pulses have a first duration (Fig.3, Tr); 
a receiver configured to receive reflections of transmitted pulses (col.1 lines 39-42); and 
a processor (col.8 line 15, controller; col.10 line 19) configured to: 
cause the transmitter to transmit pulses in sequentially occurring segments, wherein ones of the segments comprise transmitting N pulses during a first portion of a given segment that is N times the first duration, followed by inhibiting processing of reflections during a second portion of the given segment that occurs subsequent to the first portion, the second portion having a second duration that is M times the first duration (Fig.3, #1~#Nc segments, Tr is the first duration, Nb is the number of pulses in first portion Tr*Nb, M=Nb*(N-1), second portion is Tr*Nb*(N-1), no processing of reflections from the first portion; col.8 lines 24-29); 
determine, during the first portion, amplitude and phase data for the given segment based on the reflections of the N pulses [col. 10 line 36, Tr[M], Eq.(1), amplitude; col.11 Eq.(2), N pulse; col.12 Eq.(3), phase]; and 
detect a pattern of change in the amplitude and phase data over a plurality of consecutive segments [col. 10-11 Eqs. (1)-(2), amplitude; col.12 Eq.(3), phase; both are functions of time k. The time series of a function is a pattern of change.].
	
	Regarding claim 2, which depends on claim 1, Kishigami discloses that in the apparatus,
M > N (Fig.3).

Regarding claim 3, which depends on claim 1, Kishigami discloses that in the apparatus,
the processor is configured to aggregate reflections for ones of the N pulses of the given segment into a single data point [col.11 lines 23-24, Eq.(2), point k].

Regarding claim 5, which depends on claim 1, Kishigami discloses that in the apparatus, 
the processor is configured to calculate, for ones of the N pulses of a given segment, an average amplitude value [col.10 Eq. (1), amplitude; col.11 Eq. (2), N pulse, summary is equivalent to average].

Regarding claim 7, which depends on claim 1, Kishigami discloses that in the apparatus,
the processor is configured to correct a phase of reflections of the N pulses of a given segment by a factor of 2π (col.12 lines 64-67; col.13 lines 1-4).

Regarding claim 8, which depends on claim 1, Kishigami discloses that in the apparatus,
the processor is configured to determine that an object is in motion based on detecting the pattern of change [col.6 lines 8-9, object detect; col.12 Eq.(3), phase information; col.14 lines 52-53 (change over time), 63-64 (motion); col.15 Eq.(10), speed; motion is relative.].

Regarding claim 10, which depends on claim 1, Kishigami discloses that the apparatus further comprising 
a pulse compression circuit, wherein the pulse compression circuit is configured to cross correlate reflections with the RF signal (col.11 lines 17-21).


Regarding claim 11, Kishigami discloses that a method comprising: 
collecting data, at a receiver, from reflections of radio frequency (RF) signals transmitted in consecutively occurring segments (col.1 lines 39-42; Fig.3, burst segments; col.4 line 45, RF), wherein collecting data in a particular one of the segments (Fig.3, burst segments) comprises: 
transmitting, from a transmitter and during a first portion of the particular one of the segments, N pulses of the RF signal, wherein ones of the N pulses have a first duration, wherein a duration of the first portion is N times the first duration (col.1 lines 37-38; Fig.3, pulse, Tr is the first duration, Nb pulses, Tr*Nb is the first portion); 
determining amplitude and phase data, using a processor, for reflections of the N pulses during the first portion [col. 10 line 36, Tr[M], Eq.(1), amplitude; col.11 Eq.(2), N pulse; col.12 Eq.(3), phase]; and 
inhibiting processing of reflections during a second portion of the particular segment, the second portion having a second duration that is M times the first duration (Fig.3, M=Nb*(N-1), second portion is Tr*Nb*(N-1), no processing of reflections from the first portion; col.8 lines 24-29); and 
21detecting motion of an object based on detecting a pattern of change in amplitude and phase data over a plurality of consecutive segments [col.6 lines 8-9, object detect; col. 10-11 Eqs. (1)-(2), amplitude; col.12 Eq.(3), phase; both are functions of time k. The time series of a function is a pattern of change; col.14 lines 63-64 (motion); col.15 Eq.(10), speed; motion is relative.].

Regarding claim 12, which depends on claim 11, Kishigami discloses that in the method, 
the object is a mobile device comprising the transmitter and the receiver (col.1 lines 37-39, radar, transmitter, receiver; radar is intended to be used on vehicles).

Regarding claim 13, which depends on claim 11, Kishigami discloses that in the method,
M > N (Fig.3).

Regarding claim 16, which depends on claim 11, Kishigami discloses that the method further comprising 
the processor determining an average amplitude for N pulses of a given segment [col.10 Eq. (1), amplitude; col.11 Eq. (2), N pulse, summary is equivalent to average.].


Regarding claim 18, Kishigami discloses that a mobile device (col.1 line 37, radar) comprising: 
a transmitter configured to transmit pulses of a radio frequency (RF) signal (col.1 lines 37-38; col.4 line 45, RF); 
a receiver configured to detect reflections of the pulses of the transmitted RF signal (col.1 lines 39-42); and 
a processor (col.8 line 15, controller; col.10 line 19) configured to detect that the mobile devices is in motion (col.14 lines 63-64; motion is relative.), wherein detecting that the mobile device is in motion comprises: 
the processor causing the transmitter to transmit pulses of the RF signal in 22consecutively occurring segments, wherein a given segment comprises transmitting N pulses of the RF signal during a first portion of the given segment, wherein ones of the N pulses have a first duration, and wherein the first portion has a duration of N times the first duration (Fig.3, #1~#Nc segments, Tr is the first duration, Nb is the number of pulses in first portion TrxNb)
determining, during the first portion, amplitude and phase data the reflections received, by the receiver, of the N pulses of the RF signal [col. 10 line 36, Tr[M], Eq.(1), amplitude; col.11 Eq.(2), N pulse; col.12 Eq.(3), phase]; 
inhibiting processing of reflections during a second portion of the given segment, wherein the second portion has a duration that is M times the first duration, wherein M > N (Fig.3, M=Nb*(N-1), second portion is Tr*Nb*(N-1), no processing of reflections from the first portion; col.8 lines 24-29;);
detecting over a plurality of consecutive segments, a pattern of change in the amplitude and phase data [col. 10-11 Eqs. (1)-(2), amplitude; col.12 Eq.(3), phase; both are functions of time k. The time series of a function is a pattern of change.]; and 
determining that the mobile device is in motion responsive to detecting the pattern of change in the amplitude and phase data [col.6 lines 8-9, object detect; col.12 Eq.(3), phase information; col.14 lines 52-53 (change over time), 63-64 (motion); col.15 Eq.(10), speed; motion is relative.].

Regarding claim 20, which depends on claim 18, Kishigami discloses that in the mobile device, 
the processor is further configured to: 
aggregate reflections for the N pulses of a given segment into a single data point [col.11 lines 23-24, Eq.(2), point k]; and
calculate, for the N pulses of the given segment, an average amplitude value [col.10 Eq. (1), amplitude; col.11 Eq. (2), N pulse, summary is equivalent to average.].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami as applied to claim 1 above, and further in view of Kishigami et al, (U.S Patent No 9958541, hereafter Kishigami-2).
Regarding claim 4, which depends on claim 1, Kishigami does not explicitly disclose a parameter from phase change, which relates to a specific application. In the same field of endeavor, Kishigami-2 discloses that in the apparatus, the processor is further configured to 
calculate a slope of phase change between a phase of a first segment and a phase of a second segment following the first segment, wherein the first and second segments are consecutive segments (col.19 line 67; col.20 lines 1-3, curve is slope feature, azimuth angle equivalents to phase data.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Kishigami-2 to extract more parameters from phase data (e.g. calculate a slope of phase change). Doing so would estimate motion status in a certain application (e.g. vehicle motion state) because phase change relates to motion state, as recognized by Kishigami-2 (col.20 lines 29-32).

Regarding claim 6, which depends on claim 1, Kishigami does not explicitly disclose a further process for phase change, which relates to a specific application. In the same field of endeavor, Kishigami-2 discloses that in the apparatus, the processor is configured to
extrapolate a phase change between a current segment and subsequent next segment prior to transmission of N pulses for the next segment, wherein the current segment and the next segment are consecutive segments [col. 20 Eq.(21), phase change is equivalent to speed; col.21 lines 11-13, Kalman filter for smoothing and predicting; to predict is to extrapolate.].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Kishigami-2 to further process the phase data (e.g. smoothing data) for a certain application. Doing so would improve the precision of estimation because the measured data are impacted by measurement environments, as recognized by Kishigami-2 (col.21 lines 1-7).


Regarding claim 14, which depends on claim 11, Kishigami does not explicitly disclose a parameter from phase change, which relates to a specific application. In the same field of endeavor, Kishigami-2 discloses that the method further comprising  
the processor calculating a slope of phase change between consecutive segments (col.19 line 67; col.20 lines 1-3, curve is slope feature, azimuth angle equivalents to phase data.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Kishigami-2 to extract more parameters from phase data (e.g. calculate a slope of phase change). Doing so would estimate motion status in a certain application (e.g. vehicle motion state) because phase change relates to motion state, as recognized by Kishigami-2 (col.20 lines 29-32).

Regarding claim 15, which depends on claim 11, Kishigami does not explicitly disclose a further process for phase change, which relates to a specific application. In the same field of endeavor, Kishigami-2 discloses that the method further comprising 
the processor extrapolating a phase change between a present segment and a next segment prior to transmission of N pulses for the next segment [col. 20 Eq.(21), phase change is equivalent to speed; col.21 lines 11-13, Kalman filter for smoothing and predicting; to predict is to extrapolate].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Kishigami-2 to further process the phase data (e.g. smoothing data) for a certain application. Doing so would improve the precision of estimation because the measured data are impacted by measurement environments, as recognized by Kishigami-2 (col.21 lines 1-7).


Regarding claim 19, which depends on claim 18, Kishigami does not explicitly disclose a further process for phase change, which relates to a specific application. In the same field of endeavor, Kishigami-2 discloses that in the mobile device, the processor is further configured to: 
calculate a slope of phase change between a phase of first segment and a phase of a second segment following the first segment, wherein the first and second segments are consecutive segments (col.19 line 67; col.20 lines 1-3, curve is slope feature, azimuth angle equivalents to phase data); and 
extrapolate a phase change between a current segment and subsequent next segment prior to transmission of N pulses for the next segment, wherein the current segment and the next segment are consecutive segments [col. 20 Eq.(21), phase change is equivalent to speed; col.21 lines 11-13, Kalman filter for smoothing and predicting; to predict is to extrapolate].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Kishigami-2 to further process the phase data (e.g. calculate a slope of phase change, smoothing data, etc.) for a certain application. Doing so would estimate motion status (e.g. vehicle motion state) because phase change relates to motion state and improve the precision of estimation because the measured data are impacted by measurement environments in a certain application, as recognized by Kishigami-2 (col.20 lines 29-32; col.21 lines 1-7).



Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, as applied to claims 1, 8, and 11 above, respectively, and further in view of Shikatani et al, (U.S Patent No 2015/0309167, hereafter Shikatani).
Regarding claim 9, which depends on claims 1 and 8, Kishigami does not explicitly disclose a change pattern when the method is used in motion detection. In the same field of endeavor, Shikatani discloses that in the apparatus,
the processor is configured to classify the motion based on characteristics of the pattern of change (Fig.8, amplitude; [0135] periodic change; [0140] lines 3-8, classify stationary object and moving object; [0140] lines 6-8, periodic phase change relates to “one-cycle time” because phase is a function of distance-direction delay).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Shikatani to use signal pattern changes for classifying objects. Doing so would separate static objects and moving objects because pattern change features in amplitude time series and phase time series are not the same for static objects and moving objects, as recognized by Shikatani ([0140] lines 3-8, identifying moving object needs observations of more cycle of time, which use both amplitude and phase information.).


Regarding claim 17, which depends on claim 11, Kishigami does not explicitly disclose a periodic change pattern when the method is used in motion detection. In the same field of endeavor, Shikatani discloses that the method further comprising
the processor classifying the motion as periodic motion based on detecting periodic changes in the pattern of amplitude and phase data (Fig.8, amplitude; [0135] periodic change; [0140] lines 3-8, classify stationary object and moving object; [0140] lines 6-8, periodic phase change relates to “one-cycle time” because phase is a function of distance-direction delay); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Shikatani to use periodically changed amplitude and phase data for classifying objects. Doing so would separate static objects and moving objects because periodic change features in amplitude time series and phase time series are not the same for static objects and moving objects, as recognized by Shikatani ([0140] lines 3-8, identifying moving object needs observations of more cycle of time, which use both amplitude and phase information.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648